Title: James Madison to Thomas Maxwell, 21 December 1830
From: Madison, James
To: Maxwell, Thomas


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 21. 1830
                            
                        
                        
                        Your letter inclosing one from Mr. Sloan accompanied by his little pamphlet on Priestcraft, was duly recd. As
                            he wishes you to be the medium of an answer I must ask the favor of you to convey my congratulations on the health and
                            other consolations he enjoys at so advanced a stage of life, and my thanks also for all the kind feelings he expresses
                            towards me. Notwithstanding the lapse of time, I retain a just impression of the patriotic zeal which marked his character
                            whilst we were cotemporaries in the service of our Country, and am glad to find that age does not deprive him of that
                            merit. He wishes to know whether his little publication, containing the Theological sentiments which it does, would find a
                            ready circulation. On this point I should not be frank if I did not say that in this quarter, it would encounter a way of
                            thinking that would give it a most unfavorable reception. For yourself Sir be pleased to accept my respects and my cordial
                            salutations
                        
                        
                            
                                James Madison
                            
                        
                    